USCA4 Appeal: 22-4097      Doc: 37         Filed: 10/18/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4097


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ORVILLE DARBY,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:19-cr-00065-GMG-RWT-1)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Charles T. Berry, CHARLES T. BERRY, ESQUIRE, Kingmont, West
        Virginia, for Appellant. Timothy David Helman, Assistant United States Attorney,
        Eleanor F. Hurney, OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg,
        West Virginia, for Appellee.



        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4097      Doc: 37          Filed: 10/18/2022      Pg: 2 of 4




        PER CURIAM:

               Orville Darby pled guilty, pursuant to a written plea agreement, to conspiracy to

        possess with intent to distribute and to distribute heroin, cocaine, and cocaine base, in

        violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C). The district court sentenced Darby to

        235 months’ imprisonment and three years of supervised release. On appeal, Darby’s

        attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), questioning

        whether Darby’s guilty plea is valid, whether Darby’s trial counsel rendered ineffective

        assistance, and whether the district court erred in imposing Darby’s sentence. Although

        notified of his right to do so, Darby did not file a pro se supplemental brief. The

        Government has moved to dismiss the appeal pursuant to the appeal waiver in Darby’s plea

        agreement. We affirm in part and dismiss in part.

               We review the validity of an appeal waiver de novo and “will enforce the waiver if

        it is valid and the issue appealed is within the scope of the waiver.” United States v. Adams,

        814 F.3d 178, 182 (4th Cir. 2016). Upon review of the record, including the plea agreement

        and transcript of the Fed. R. Crim. P. 11 hearing, we conclude that Darby knowingly and

        voluntarily waived his right to appeal. Accordingly, we grant the Government’s motion to

        dismiss in part and dismiss the appeal as to all issues within the waiver’s scope, including

        counsel’s challenge to Darby’s sentence.          The waiver provision, however, does not

        preclude our review pursuant to Anders of the validity of the guilty plea, and the waiver

        excepted claims of ineffective assistance of counsel. See United States v. McCoy, 895 F.3d

        358, 364 (4th Cir. 2018). We therefore deny in part the Government’s motion to dismiss.



                                                      2
USCA4 Appeal: 22-4097       Doc: 37          Filed: 10/18/2022     Pg: 3 of 4




               Because Darby did not seek to withdraw his guilty plea, we review the adequacy of

        the Rule 11 hearing for plain error. United States v. Williams, 811 F.3d 621, 622 (4th Cir.

        2016); see United States v. Harris, 890 F.3d 480, 491 (4th Cir. 2018) (discussing plain

        error standard). Our review of the record leads us to conclude that Darby entered his guilty

        plea knowingly and voluntarily, that a factual basis supported the plea, and that his guilty

        plea is valid. See United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

               We review de novo an ineffective assistance of counsel claim that is made on direct

        appeal but “will reverse only if it conclusively appears in the trial record itself that the

        defendant was not provided effective representation.” United States v. Freeman, 24 F.4th

        320, 326 (4th Cir. 2022) (en banc) (cleaned up). Ineffective assistance by trial counsel

        does not appear on the face of the present record, and therefore Darby’s claim is not

        cognizable on direct appeal. Such a claim should be raised, if at all, in a 28 U.S.C. § 2255

        motion to permit sufficient development of the record. See United States v. Baptiste, 596

        F.3d 214, 216 n.1 (4th Cir. 2010).

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal outside the scope of Darby’s valid appeal waiver.

        We therefore dismiss the appeal as to all issues within the waiver’s scope and affirm the

        remainder of the district court’s judgment. This court requires that counsel inform Darby,

        in writing, of the right to petition the Supreme Court of the United States for further review.

        If Darby requests that a petition be filed, but counsel believes that such a petition would be

        frivolous, then counsel may move in this court for leave to withdraw from representation.

        Counsel’s motion must state that a copy thereof was served on Darby.

                                                      3
USCA4 Appeal: 22-4097         Doc: 37    Filed: 10/18/2022   Pg: 4 of 4




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                          AFFIRMED IN PART,
                                                                          DISMISSED IN PART




                                                  4